At the trial of this action of trespass to recover damages for personal injuries sustained by plaintiff in an automobile collision, the jury returned a verdict for defendant. Plaintiff has appealed from the refusal of the court below to award a new trial. After a full examination of the record, including the notes of testimony and the charge of the court, we find no reason for disturbing the verdict. Moreover, we are convinced the decision reached by the jury was clearly warranted under the evidence.
Judgment affirmed. *Page 261